DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 09 July 2021 amends claims 1, 3-5, 7, 8, 10, 15-17, 19, 20, and 24. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Sela also does not show or suggest wiping the protected memory region by issuing an authenticated command to the dedicated sub region, including signing the command with a sub region key provided by an OEM of the memory device.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ureche, U.S. Publication No. 2010/0088525, in view of Shang, U.S. Publication No. 2020/0241970.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 10, 12-14, 19, 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ureche, U.S. Publication No. 2010/0088525, in view of Shang, U.S. Publication No. 2020/0241970. Referring to claim 1, Ureche discloses an encrypted storage system wherein the storage medium a plurality of partitions that include encrypted user partitions ([0041]-[0042]: partitions 220 and 230 combined would read on the claimed protected memory region), which meets the limitation of an array of non-volatile memory cells including a protected memory region. Read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]: each band can be associated with a single key…the first encrypted band 250 can be sized to encompass all of the first user-accessible partition and the second encrypted band 260 can be sized to encompass all of the second user-accessible partition 230) such that the keys are encrypted in a manner that requires a user submitted password to decrypt the keys ([0047]: password would read on the claimed protected memory key set by the host), which meets the limitation of wherein read and write accesses into the protected memory .
Ureche does not disclose wiping the partitions. Shang discloses a solid state storage drive that is erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of a memory controller configured to wipe the protected memory region by providing an exclusive and secure access to the dedicated subregion, including issuing an authenticated command to the dedicated sub region of the protected region, wherein issuing the authenticated command includes signing the command with a sub region key. Shang discloses that the private key utilized to digitally sign the commands is provided by the manufacturer of the drive ([0044]-[0045]: private key sk is generated using a KDF that takes a key “k” and a GUID as input and the manufacturer provides the key “k” and the KDF. Therefore, the sk can be said to have been provided by the manufacturer), which meets the limitation of a sub region key provided by an OEM of the memory device. The user device possesses the private key in order to digitally sign the commands ([0047]), which meets the limitation of a sub region key shared with the host that established the dedicated sub region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for erasing partitions in the manner described in Shang in order to allow for data deletion such that unauthorized deletion is prevented as suggested by Shang ([0003] & [0048]). 
Referring to claim 4, Ureche does not disclose wiping the partitions. Shang discloses a solid state storage drive that is erasable in response to receiving and validating a digitally signed command ([0040]). Shang discloses that the private key utilized to digitally sign the commands is created from a first key “k” ([0045]: key “k” would read on the claimed master cryptographic key), which meets the limitation of retrieving the sub region key from a master cryptographic key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for erasing partitions in the manner described in Shang in order to allow for data deletion such that unauthorized deletion is prevented as suggested by Shang ([0003] & [0048]).
Referring to claim 5, Ureche discloses an encrypted storage system wherein a computing device (Figure 1, 100: computing device reads on the claimed host) includes a storage medium with a plurality of partitions that include encrypted user partitions ([0041]-[0042]: partitions 220 and 230 combined would read on the claimed protected memory region), which meets the limitation of a host configured to communicate with a memory device, wherein the memory device includes an array of non-volatile cells including a protected memory region. Read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]: each band can be associated with a single key…the first encrypted band 250 can be sized to encompass all of the first user-accessible partition and the second encrypted band 260 can be sized to encompass all of the second user-accessible partition 230) such that the keys are encrypted in a manner that requires a user submitted password to decrypt the keys ([0047]: password would read on the claimed protected memory key set by the host), which meets the limitation of wherein read and write accesses into the protected memory are authenticated using a protected memory key set by the host. The user specific partitions are established in the computing device based on the user’s request ([0067] & Claim 2), which meets the limitation of wherein the host is configured to initiate a dedicated sub region in the protected memory region. The user supplied password allows for decryption of the keys for each partition ([0047]: password is only used for decryption, not for wiping/erasing the partition), which meets the limitation of wherein the protected memory key does not permit content of the protected memory to be erased. 
Ureche does not disclose wiping the partitions. Shang discloses a solid state storage drive that is erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of a memory controller configured to wipe the protected memory region by providing an exclusive and secure access to the dedicated subregion, including issuing an authenticated command to the dedicated sub region, wherein issuing the authenticated command includes signing the command with a sub region key. Shang discloses that the private key utilized to digitally sign the commands is provided by the manufacturer of the drive ([0044]-[0045]: private key sk is generated using a KDF that takes a key “k” and a GUID as input and the manufacturer provides the key “k” and the KDF. Therefore, the sk can be said to have been provided by the manufacturer), which meets the limitation of a sub region key provided by an OEM of the memory device. The user device possesses the private key in order to digitally sign the commands ([0047]), which meets the limitation of a sub region key shared with the host that established the dedicated sub region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for erasing partitions in the manner described in Shang in order to allow for data deletion such that unauthorized deletion is prevented as suggested by Shang ([0003] & [0048]).
Referring to claim 10, Ureche discloses an encrypted storage system wherein a computing device (Figure 1, 100: computing device reads on the claimed host) includes a storage medium with a plurality of partitions that include encrypted user partitions ([0041]-[0042]: storage medium would be paired with the computing device to the extent that the storage medium is included with in the computing device; partitions 220 and 230 combined would read on the claimed protected memory region), which meets the limitation of a managed memory device having protected memory, wherein the managed memory device is configured to be paired with a host. Read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]: each band can be associated with a single key…the first encrypted band 250 can be sized to encompass all of the first user-accessible partition and the second encrypted band 260 can be sized to encompass all of the second user-accessible partition 230) such that the keys are encrypted in a manner that requires a user submitted password to decrypt the keys ([0047]: password would read on the claimed protected memory key set by the host), which meets the limitation of read and write accesses to the protected memory are authenticated using a protected memory key set by the host. The user specific partitions are established in the computing device based on the user’s request ([0067] & Claim 2), which meets the limitation of the protected memory includes a dedicated sub region established by the host. The user supplied password allows for decryption of the keys for each partition ([0047]: password is only used for decryption, not for accessing the partition), which meets the limitation of wherein the protected memory key does not enable access to content of the dedicated sub region. 
Ureche does not disclose authenticated commands to access the partitions. Shang discloses a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of providing an exclusive and secure access to the sub region within the protected memory of the managed memory device, including issuing an authenticated command to the sub region, wherein issuing the authenticated command includes signing the command with a sub region key, wherein the managed memory device is configured to grant access to the sub region within the protected memory in response to receiving the authenticated command. Shang discloses that the private key utilized to digitally sign the commands is provided by the manufacturer of the drive ([0044]-[0045]: private key sk is generated using a KDF that takes a key “k” and a GUID as input and the manufacturer provides the key “k” and the KDF. Therefore, the sk can be said to have been provided by the manufacturer), which meets the limitation of a sub region key provided by an OEM of the memory device. The user device possesses the private key in order to digitally sign the commands ([0047]), which meets the limitation of a sub region key shared with the host that established the sub region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).
Referring to claims 12-14, Ureche discloses data stored in a specific partition can be accessed with the corresponding partition key ([0042]-[0045]), which meets the limitation of further comprising access sensitive device information using the granted access to the sub region within the protected memory, wherein the sensitive device information includes error logs or usage statistics, the sensitive device information includes health reporting.
Examiner notes that the claimed “sensitive device information” is never functionally utilized outside of merely being accessed. Therefore, the type of sensitive device information (i.e., limitations of claims 13 and 14) does not affect the functional utilization claimed and would be considered non-functional descriptive material that does not receive patentable weight (See MPEP 2111.05).
Referring to claim 19, Ureche discloses that read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]), which meets the limitation of wherein [the authenticated command] is sent to a normal sub region using the sub region key.
Ureche does not disclose authenticated commands to access the partitions. Shang discloses a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of the authenticated command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).
Examiner notes that the claims do not define what constitutes a “normal” sub region. Therefore, any partition in Ureche could be considered a “normal” sub region.
Referring to claim 20, Ureche discloses an encrypted storage system wherein a computing device (Figure 1, 100: computing device reads on the claimed host) includes a storage medium with a plurality of partitions that include encrypted user partitions ([0041]-[0042]: partitions 220 and 230 combined would read on the claimed protected memory region). Read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]: each band can be associated with a single key…the first encrypted band 250 can be sized to encompass all of the first user-accessible partition and the second encrypted band 260 can be sized to encompass all of the second user-accessible partition 230) such that the keys are encrypted in a manner that requires a user submitted password to decrypt the keys ([0047]: password would read on the claimed protected memory key set by the host; storage medium would be paired with the computing device to the extent that the storage medium is included with in the computing device), which meets the limitation of wherein read and write accesses to the protected memory are authenticated using a protected memory key set by the host paired with the one device. The user specific partitions are established in the computing device based on the user’s request ([0067] & Claim 2), which meets the limitation of the protected memory includes a dedicated sub region established by the host. The user supplied password allows for decryption of the keys for each partition ([0047]: password is only used for decryption, not for accessing the partition), which meets the limitation of wherein the protected memory key does not enable access to content of the [hidden] sub region. 
Ureche does not disclose authenticated commands to access the partitions, which include hidden partitions. Shang discloses a hidden storage area of a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of enabling an authenticated command to be issued to a hidden sub region within protected memory, access to the hidden sub region, the authenticated command is signed with the device unique key for the one device and the one device is configured to grant access to the hidden sub region within the protected memory in response to receiving the authenticated command. Shang discloses that the private key utilized to digitally sign the commands is generated using a key derivation function (KDF) that takes as inputs, a globally unique identifier (GUID), and a key “k” ([0044]-[0045]: private key sk reads on the claimed device unique key; GUID reads ont eh claimed device ID, key “k” reads on the claimed master key.), which meets the limitation of accessing a device ID for one device of the plurality of devices, access a master key, and generating a device unique key for the one device of the plurality of devices using the master key and the device ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).
Referring to claim 21, Ureche does not disclose authenticated commands to access the partitions, which include hidden partitions. Shang discloses a hidden storage area of a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]). Shang discloses that the private key utilized to digitally sign the commands is generated using information provided from the manufacturer that includes a key derivation function (KDF) that takes as inputs, a globally unique identifier (GUID), and a key “k” ([0044]-[0045] & [0048]: procedure would be considered to be initialization since the data originates from the manufacturer and the procedure is utilized to construct storage areas; storage location of the sk in the device would read on the claimed protected memory region), which meets the limitation of using the device unique key to initialize the device by storing the device unique key in a protected region of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).
Referring to claim 24, Ureche discloses an encrypted storage system wherein a computing device (Figure 1, 100: computing device reads on the claimed host) includes a storage medium with a plurality of partitions that include encrypted user partitions ([0041]-[0042]: partitions 220 and 230 combined would read on the claimed protected memory region). Read and write access to the storage media is controlled using keys that correspond to specific user dedicated partitions ([0042]-[0043]: each band can be associated with a single key…the first encrypted band 250 can be sized to encompass all of the first user-accessible partition and the second encrypted band 260 can be sized to encompass all of the second user-accessible partition 230) such that the keys are encrypted in a manner that requires a user submitted password to decrypt the keys ([0047]: password would read on the claimed protected memory key set by the host; storage medium would be paired with the computing device to the extent that the storage medium is included with in the computing device), which meets the limitation of enabling an exclusive and secure access to a sub region within protected memory of the one device, wherein read and write accesses to the protected memory are authenticated using a protected memory key set by the host paired with the one device. 
Ureche does not disclose authenticated commands to access the partitions, which include hidden partitions. Shang discloses a hidden storage area of a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of enabling an exclusive and secure access by enabling an authenticated command to be issued to the sub region, the authenticated command is signed with the device unique key for the one device and the one device is configured to grant access to the sub region within the protected memory in response to receiving the authenticated command. Shang discloses that the private key utilized to digitally sign the commands is generated using a key derivation function (KDF) that takes as inputs, a globally unique identifier (GUID), and a key “k” ([0044]-[0045]: private key sk reads on the claimed device unique key; GUID reads on the claimed device ID, key “k” reads on the claimed master key.), which meets the limitation of accessing a device ID for one device of the plurality of devices, accessing a master key, and generating a device unique key for the one device of the plurality of devices using the master key and the device ID. Generated keys can be stored in a flash controller ([0041]), which meets the limitation of managing device unique keys for a plurality of devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).

Claims 2, 6, 8, 9, 11, 15, 18, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ureche, U.S. Publication No. 2010/0088525, in view of Shang, U.S. Publication No. 2020/0241970, and further in view of Sela, U.S. Publication No. 2020/0014544. Referring to claims 2, 9, 22, Ureche, as modified in view of Shang, does not disclose that the storage system includes an RPMB. Sela discloses the use of RPMB to form a plurality of protected memory cells (Abstract & [0021]), which meets the limitation of wherein the protected region includes a Replay Protected Memory Block (RPMB). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have included an RPMB in order to protect the storage system from unauthorized changes in a manner that provides a high degree of confidence regarding the authenticity of stored data as suggested by Sela ([0021]).
Referring to claim 6, Ureche discloses that the computing device includes the partitioned storage (Figure 1, 141) and a processor (Figure 1, 120), which meets the limitation of [the phone] includes the non-volatile memory array and the memory controller. Ureche does not specify that the computing device can be implemented as a cell phone. Sela discloses that the memory system host device could be implemented in as cell phone ([0066]), which meets the limitation of wherein the system includes a phone, and the phone includes the non-volatile memory array and the memory controller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computing device of Ureche to have been implemented as a cell phone because Sela specifies that cell phones are one of a finite number of possible implementations for the computing device that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success (Sela: [0066]).
Referring to claims 8, 23, Ureche does not disclose wiping the partitions. Shang discloses a solid state storage drive that is erasable in response to receiving and validating a digitally signed command ([0040]). Shang discloses that the private key utilized to digitally sign the commands is generated by a key derivation function that takes as inputs a key “k” and a globally unique identifier ([0045]: key “k” reads on the claimed master cryptographic key, the KDF reads on the claimed algorithm, and the GUID reads on the device id), which meets the limitation of [a secure server] storing a master cryptographic key an algorithm to generate a unique device sub region key/device unique key using the master key and the device ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for erasing partitions in the manner described in Shang in order to allow for data deletion such that unauthorized deletion is prevented as suggested by Shang ([0003] & [0048]).
Ureche does not specify that the computing device can be implemented as a server. Sela discloses that the memory system host device could be implemented in as a server ([0066]), which meets the limitation of a secure server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computing device of Ureche to have been implemented as a server because Sela specifies that servers are one of a finite number of possible implementations for the computing device that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success (Sela: [0066]).
Referring to claim 11, Ureche does not disclose wiping the partitions. Shang discloses a solid state storage drive that is erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of wiping [Replay Protected Memory Block (RPMB)] keys and content with the granted access to the sub region within the protected memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for erasing partitions in the manner described in Shang in order to allow for data deletion such that unauthorized deletion is prevented as suggested by Shang ([0003] & [0048]).
Ureche, as modified in view of Shang, does not disclose that the storage system includes an RPMB. Sela discloses the use of RPMB to form a plurality of protected memory cells (Abstract & [0021]), which meets the limitation of a Replay Protected Memory Block (RPMB). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have included an RPMB in order to protect the storage system from unauthorized changes in a manner that provides a high degree of confidence regarding the authenticity of stored data as suggested by Sela ([0021]).
Referring to claim 15, Ureche discloses that access to the storage media is controlled by the computing device using keys that correspond to specific user dedicated partitions ([0042]-[0043]), which meets the limitation of receiving the sub region key [from a secure server]. 
Ureche, as modified in view of Shang, does not specify that the computing device can be implemented as a server. Sela discloses that the memory system host device could be implemented in as a server ([0066]), which meets the limitation of from a secure server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computing device of Ureche to have been implemented as a server because Sela specifies that servers are one of a finite number of possible implementations for the computing device that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success (Sela: [0066]).
Referring to claim 18, Ureche does not disclose authenticated commands to access the partitions. Shang discloses a solid state storage drive that is accessible/erasable in response to receiving and validating a digitally signed command ([0040]), which meets the limitation of the authenticated command and parameters of the authenticated command are encapsulated in a write operation directed to the dedicated [RPMB] sub region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have allowed for authenticated commands to access partitions in the manner described in Shang in order to allow for data access/deletion such that unauthorized access is prevented as suggested by Shang ([0003] & [0048]).
Ureche, as modified in view of Shang, does not disclose that the storage system includes an RPMB. Sela discloses the use of RPMB to form a plurality of protected memory cells (Abstract & [0021]), which meets the limitation of wherein the sub region is a dedicated Replay Protected Memory Block (RPMB) sub region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the storage system of Ureche to have included an RPMB in order to protect the storage system from unauthorized changes in a manner that provides a high degree of confidence regarding the authenticity of stored data as suggested by Sela ([0021]).
Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ureche, U.S. Publication No. 2010/0088525, in view of Shang, U.S. Publication No. 2020/0241970, and further in view of Gulati, U.S. Publication No. 2018/0097639. Referring to claim 3, 7, Shang does not disclose that the private key is accessible from a database. Gulati discloses storing keys in a database ([0064]), which meets the limitation of comprising retrieving the key from a database, a database configured to store a key for each of a plurality of devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the keys of Sela to have been stored in a database because Gulati discloses that databases are one of a finite number of possible storage solutions for keys that allow for later retrieval in a manner that can be implemented by one of ordinary skill in the art with a reasonable expectation of success (Gulati: [0064]).
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ureche, U.S. Publication No. 2010/0088525, in view of Shang, U.S. Publication No. 2020/0241970, and further in view of Mo, U.S. Publication No. 2019/0340393. Referring to claim 16, Ureche does not disclose that the keys utilized to access the partitions can be removed. Mo discloses a trusted execution environment wherein data access keys can be deleted ([0087]), which meets the limitation of disabling the exclusive and secure access to the sub region using another authenticated command to permanently remove the sub region key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the deletion of partition keys in Ureche in order to prevent attackers from accessing the protected data as suggested by Mo ([0087]).
Referring to claim 17, Ureche does not disclose that the keys utilized to access the partitions can be removed. Mo discloses a trusted execution environment wherein data access keys can be deleted ([0087]), which meets the limitation of disabling the exclusive and secure access to the sub region using [an automatic mechanism] to permanently remove the sub region key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the deletion of partition keys in Ureche in order to prevent attackers from accessing the protected data as suggested by Mo ([0087]).
Mo does not specify that the key deletion procedure is automated. However, it is well settled that it is not "invention" to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. In re Venner, 120 USPQ 192. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the key deletion procedure of Mo to be automated because providing an automatic means to replace manual activity is not “invention” when that activity accomplishes the same result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437